Citation Nr: 1723039	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-22 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to August 8, 2011 and in excess of 50 percent from August 8, 2011 for anxiety with post traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in November 2011, August 2012, and May 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.    

A November 2011 rating decision granted service connection for PTSD and assigned a 10 percent rating from September 12, 2006.  The rating decision implemented a November 2011 Board decision that granted service connection for PTSD.  A May 2013 rating decision assigned a 50 percent rating to the anxiety with PTSD from December 6, 2011.  A November 2013 rating decision corrected the effective date for the 50 percent assignment to August 8, 2011 on the basis of clear and unmistakable error.  A March 2014 rating decision denied entitlement to TDIU.    

Although the RO has phrased the issue on appeal as entitlement to an earlier effective date for the award of a 50 percent rating for anxiety with PTSD, it is more properly characterized as a staged rating on appeal from the initial grant of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (concerning staged ratings in initial rating cases).  The Veteran has argued that a rating in excess of 50 percent should be assigned from September 12, 2006, the effective date of service connection.  The record shows that the November 2011 rating decision granted service connection for PTSD and assigned a 10 percent rating from September 12, 2006.  The Veteran was notified of this decision in December 2011 and he expressed disagreement with the disability rating in a December 2011 statement.  Thus, the issue has been recharacterized, as reflected on the title page.

The Veteran asserts that a TDIU is warranted because his service-connected PTSD prevents his from substantially gainful employment.  See the February 2014 TDIU claim and application.  The TDIU claim is considered "part and parcel" of the claim for an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran argues that a disability rating in excess of 50 percent should be assigned to the service-connected anxiety with PTSD and that the higher rating should be assigned from September 12, 2006, the date of receipt of the claim to reopen service connection for PTSD, which led to the grant of service connection in November 2011 and to this appeal.  The Board finds that a remand is required so that the AOJ may consider the claim for a higher initial rating from September 12, 2006, the effective date of service connection for anxiety with PTSD.  In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, VA is required to consider whether staged ratings are warranted during any period since the effective date of service connection, in order to account for changes in the disability during the appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).

The AOJ should contact the Veteran by letter and request that he provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain the pertinent VA and non-VA treatment records showing treatment of the service-connected anxiety with PTSD since September 2006.  The AOJ should make an attempt to obtain any treatment records identified by the Veteran.

Further, the record shows that the Veteran received treatment for his service-connected anxiety with PTSD through the VA healthcare system until April 2014.  See the July 2015 statement.  The AOJ should obtain copies of the VA treatment records from the VA healthcare system dated from May 2007 to October 2010 and October 2013 to April 2014.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A  (b)(1) (West 2014).

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d).  

In February 2014, the Veteran filed a claim for TDIU and asserted that he was unable to work due to the PTSD and anxiety.  This evidence suggests possible worsening of the service-connected disability since the last examination in 2013.  Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the service-connected anxiety with PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA medical treatment rendered for the service-connected anxiety with PTSD since September 2006.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's file.

2.  Obtain copies of the VA treatment records dated from May 2007 to October 2010 and October 2013 to April 2014 for treatment rendered for the service-connected anxiety with PTSD from the VA healthcare system  

3.  Schedule the Veteran for a psychiatric examination to determine the severity of the service-connected anxiety with PTSD.  The examiner must conduct a detailed mental status examination.  

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested during the appeal period that are specifically attributable to his service-connected PTSD.  

The examiner should indicate whether the PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily; occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood; or total occupational and social impairment.  The examiner should provide the assessment for the entire time period of the appeal (2006 to present).

The examiner should provide a Global Assessment of Functioning (GAF) score based on the service-connected anxiety with PTSD for the time period of the appeal.

A complete rationale for all opinions expressed must be provided.

4.  Following the development above, readjudicate the Veteran's claim for a higher initial rating for anxiety with PTSD.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplement statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


